      CASE 0:19-cv-01427-PJS-DTS Document 15 Filed 06/12/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Nikki Carlson,                                   Case No. 19-cv-1427 (PJS/DTS)

              Plaintiff,
vs.
                                                 ORDER TO STAY MATTER PENDING
                                                 COMPLETION OF ARBITRATION
Wells Fargo Bank, N.A.,

              Defendant.



       Based on the stipulation of the parties, IT IS HEREBY ORDERED, that:

       1.     The parties shall submit to binding non-judicial arbitration;

       2.     The arbitration shall be conducted through AAA; and

       3.     This action shall be STAYED in its entirety, until further order of this Court.

       4.     The parties shall file a status letter on the 11th of every month advising the

Court as to the status of the arbitration.


Date: June 12, 2019                               s/David T. Schultz
                                                  DAVID T. SCHULTZ
                                                  United States Magistrate Judge




                                             1
